 222DECISIONSOF NATIONALLABOR RELATIONS BOARDBuilding Construction Employers AssociationiandIndependentIronWorkers Union,Lincoln,Nebraska,2PetitionerA.B.C. Construction Co., et al3andInternational Associationof Bridge,Structural&Ornamental Iron Workers,Local No.21,AFL-CIO,'Petitioner.Cases Nos. 17-RC-4252 and 17-RC-4315.June 2, 1964DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeHearing Officer Harold L. Hudson.The Hearing Officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].Upon the entire record 5 in these cases, the Board finds :1.Lincoln Association is an Employer engaged in commerce withinthe meaning of the Act.'2.'At the hearing the parties stipulated that Local 21 is a labor or-ganization within the meaning of Section 2 (5) of the Act.However,the parties were unable to agree upon the Independent's status as alabor organization.The record shows that the Independent exists forthe purpose of dealing with employers concerning employees' wages,hours, and conditions of employment.Accordingly, we find Local 21and the Independent to be labor organizations within the meaning ofthe Act.'3.A question affecting commerce exists concerning the representa-tion of employees of the Lincoln Association within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Independent, the Petitioner in Case No. 17-RC-4252, has re-quested a unit of employees engaged in the ironworking trade and em-ployed by the individual contractor members of the Lincoln Associa-iHereinafter referredto as Lincoln Association.2Hereinafter referredto as theIndependent.3Hereinafterreferredto as ABC.4Hereinafter referred to as Local 21.5Because,in our opinion,the recordand briefsadequately set forththe issues and posi-tions of the parties, Local21's requestfor oral argument is herebydenied.9For reasons hereinafter discussed in section4, infra,wemake no jurisdictional findingwith respect to ABC.7Cf.Courtaulds(Alabama)Inc.,109 NLRB 571.147 NLRB No. 29. BUILDING CONSTRUCTION EMPLOYERS ASSOCIATION223tion.8Local 21 contends that such a unit is inappropriate, and, inturn, has petitioned in Case No. 17-RC-4315 for a unit of ironworkersemployed by some 165 employers at locations within its territorialjurisdiction.Collectively, this group of employers is referred to asABC, and includes employers located throughout the State of Ne-braska and in nine Iowa counties.ABC did not enter an appearanceat the hearing; however, Associated General Contractors EmployersAssociation of Omaha, Nebraska, Inc.,9 which represents some of theemployers included in Local 21's petition, was granted permission tointervene in these proceedings.At the hearing and in their jointbrief, Lincoln Association and Omaha Association contend that theunit sought by Local 21 is inappropriate because it is based solely uponthe territorial jurisdiction of Local 21.Neither the Lincoln Associa-tion nor the Omaha Association took any position with respect to theunit requested by the Independent.For several years prior to August 1961, the member contractors ofthe Lincoln Association employed by Local 21 members to performtheir ironwork, although there was no contract in effect between Local21 and the Lincoln Association or its individual members. SinceAugust 1961, the individual members of the Lincoln Association havebeen using their own employees to perform ironwork. In October1961, these employees formed the Independent, which thereafter re-quested that the Lincoln Association bargain with it as the representa-tive of employees performing ironwork for the member-contractors.The Lincoln Association has refused to recognize the Independent untilsuch time as it is certified.Local 21 is the contractual representative of the ironworkers em-ployed by the member-contractors of the.Omaha Association. Inaddition, several nonmember employers and employer associationslocated through Nebraska and portions of Iowa employ Local 21members to perform their ironwork, and Local 21 would also includethese ironworkers in its unit.We find that the unit requested by Local 21 is inappropriate.Thisunit would include some 165 separate employers who in the past 3years have had occasion to use Local 21 members.While it is truethat in most instances the employer utilizing Local 21 members willagree to abide by the terms of the contract in force between Local 21and the Omaha Association, there is no evidence that any of theseemployers, with the exception of the Omaha Association members,$The Lincoln Association is composed of the following members: M. W. Anderson Con-struction Co., John Bordogna,Decorator,Bowen Meyers Construction Co., Bud IronsExcavating Co., Carveth Construction Co., Geo. Cook Construction Co., Dale Eaton Co.,Alfred Henricksen,Paul L. Kress Inc., Kingery Construction Co., Korshoj Construction,The Ray Martin Co., Morrissey'sPlumbing&Heating, Inc., Natkin & Co., Olson Con-struction Co., Reinhardt Bros. Plumbing&Heating, and S & S'Excavating Co.OHereinafter called Omaha Association. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave authorized the Omaha Association to bargain with.Local 21 ontheir behalf or that they have in any other way relinquished theirright to bargain individually, or as members of other associations.To support its petition, Local 21 relies solely upon the fact that itsunit is coextensive with its territorial. jurisdiction.However, sucha factor is insufficient to establish the appropriateness of a unit.TheBoard does not give effect to a union's territorial jurisdiction in deter-mining what constitutes an appropriate unit," and where, as here, noother basis is offered to support the grouping of what appears to beseparate individual employers, the unit cannot be found appropriate.Accordingly, we shall dismiss the, petition in Case No. 17-RC-4315.11As to the Independent's unit request, the record discloses that themember contractors of the Lincoln Association perform a substantialamount of ironwork in and around the Lincoln, Nebraska,area.SinceAugust 1961, this work has been performed exclusively by member-contractors' own employees.These employees were formerlyclassi-fied as laborers and carpenters, and even now they retain these clas-sifications when they are not performing ironwork.However, thegreater part of their time is spent performing ironwork and in suchinstances they are considered by their employers to be ironworkers,rather than laborers or carpenters.The Lincoln Association has for many years bargained with severalcraft unions and at present it has collective-bargainingagreementswith nine separate unions.None of the parties disputes the fact thanthe Lincoln Association may constitute a proper bargaining unit.However, Local 21 contends that there is no legitimate basis for find-ing appropriate for purposes of collective bargaining, a unit of theironworking employees here involved.We disagree.As noted, most of the employees of the member-contractors are engaged in construction work and are represented bysome labor organization. In fact, from the record, it would appearthat the only such employees not presently represented by a labororganization are those classified as ironworkers, the category whichthe Independent seeks in its petition.Hence, we shall treat the In-dependent's petition as a request for a residual unit of all unrepre-sented employees employed by the Lincoln Association members anddirect that an election be held in the unit below which we find to beappropriate : 1210Cf.Mayhee Stove Company,129NLRB 487.n At the hearing,a stipulation was receivedthat APC isengaged in commerce withinthe meaningof the Act.In view of our findingthat thereis no valid reasonfor groupingthe employers referredto as ABC, wecannot assert jurisdictionover ABC.Moreover,the ABC employers were not parties to the stipulation.The record is insufficient to makejurisdictional findings withrespect tothe individual employerswho comprise ABC.12MetropolitanImprinters Corporation,. 133 NLRB 1433. THE ZIA COMPANY225All employees engaged in the structural, reinforcing, and orna-mental ironworking trade employed by the member contractors of theLincoln Association of Lincoln, Nebraska, but excluding all otheremployees, guards, and all supervisors within the meaning of the Act.[The Board dismissed the petition in Case No. 17-RC-4315.][Text of Direction of Election omitted from publication.]The Zia Company,PetitionerandUnited Brotherhood of Car-penters and Joiners of America,Local Union#1353,AFL-CIOandUnited Slate,Tile and Composition Roofers, Damp& Waterproof Workers Association, Local Union#226, AFL-CIO.'Cases Nos. 33-UA-97 and 28-RMVI-108. June 2, 1964DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Fred W.Davis.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Prior to the filing of said petition, the Carpenters had filed amotion seeking a clarification of an uncertified bargaining unit?In view of the relationship between the issues raised between themotion and the petition, these matters were consolidated for the pur-poses of hearing.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Leedom, Fanning, and Brown].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.'The caption Is hereby amended to Include the United Slate,Tile and CompositionRoofers, Damp & Waterproof Workers Association, Local Union #22G, AFL-CIO, becausethey presented the representation claim that led to the petition in Case No. 28-R;11-108.The Brotherhood of Painters, Decorators and Paperhangers of America, Local Union#8G9, AFL-CIO, was permitted to intervene in Case No. 33-UA-97 on the basis of thebargaining history set forth below, but it disclaimed any interest in Case No. 28-MM-108.For convenience,the parties are referred to herein as the Employer,the Carpenters, theRoofers,and the Painters,respectively.In Case No. 33-UA-97 the Carpenters received a certification following a union-shopelection in a unit of journeymen carpenters and apprentices.Solely for convenience thecase number In that proceeding Is used for designating the notion in this case.3We find no merit in the Painters'contention that its motion to vacate the order con-solidating the cases involved herein was Improperly denied by the Hearing Officer,or thatthe Regional Director erroneously denied Its request for special permission to appeal fromthe Hearing Officer's ruling.147 NLRB No. 28.756-236-65-vol. 147--16